Citation Nr: 1513072	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  07-33 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable evaluation for lymphogranuloma venereum (LGV). 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for a bilateral knee disability, claimed as rheumatoid arthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active service from June 1964 to May 1968. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO). 

The Veteran requested a Travel Board hearing in connection with the current claims.  The hearing was scheduled for October 2010, but the Veteran cancelled his request for a hearing that same month.  Instead, he requested that his claim be forwarded to the Board for appellate review. 

The issue of entitlement to service connection for a skin condition, claimed as a groin rash, to include as secondary to service-connected lymphogranuloma venereum was raised by the Veteran on his May 2006 notice of disagreement.  In May 2012 he submitted claims for service connection for erectile dysfunction, high cholesterol and weak vision.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

A claim for a total disability rating based on individual unemployability (TDIU) is deemed to have been submitted as part of any claim for a higher initial evaluation when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest evaluation possible.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The August 2005 rating decision on appeal denied TDIU.  The Veteran did not appeal the denial of TDIU.  Since that decision, the Veteran has not asserted that his only service-connected disability, LGV, causes him to be unemployable, and none of the medical evidence makes any indication that the Veteran is unemployable due to service-connected disability.  Accordingly, there is no implicit claim for TDIU.  Id.

A review of the Veteran's virtual VA folder reveals that all documents in that folder have already been considered by the RO in adjudicating the Veteran's claims.

In April 2011 and November 2013, the Board remanded the present matter for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998). 



FINDINGS OF FACT

1.  The Veteran's LGV has not resulted in any urinary or renal symptoms and has not been shown to result in any other significant symptoms during the appeal period.  

2.  Hypertension did not manifest in service, within the one year presumptive period, or for many years thereafter, and is not otherwise related to service.

3.  The Veteran's hypertension is not caused, or aggravated, by the Veteran's service-connected LGV.

4.  The Veteran's current knee disabilities are unrelated to the in-service knee complaints or to any other incidence of service.   


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for lymphogranuloma venereum are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.115a, 4.115b, Diagnostic Code 7529 (2014).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

3.  The criteria for service connection for bilateral knee disability, claimed as rheumatoid arthritis, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

In May 2005, prior to the August 2005 rating decision on appeal, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claims and the relative duties upon himself and VA in developing his claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO sent the Veteran another letter in May 2011 informing the Veteran of how ratings and effective dates are assigned if service connection is granted.  In December 2013 the RO sent the Veteran a letter informing the Veteran of the types of evidence and/or information necessary to substantiate a claim on a secondary basis.

As to the duty to assist, VA has associated with the claims folder the Veteran's obtainable VA treatment records.  The Veteran has been afforded VA medical examinations.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  

In compliance with the April 2011 and November 2013 Board remand decisions, the AOJ attempted to obtain the Veteran's VA treatment records dated from 1968 to 1995, in particular VA hospitalization records dated in June 1968.  The AOJ contacted the Augusta, Georgia VA Medical Center four times and obtained copies of VA treatment records, but none dated prior to 1996.  In August 2014 the AOJ wrote to the Veteran notifying him that the older VA treatment records were unobtainable.  

In compliance with the April 2011 Board decision the RO obtained the Veteran's active duty service personnel records.  A May 2012 supplemental statement of the case (SSOC) informed the Veteran that the Veteran's Air Force Reserve service personnel records were unobtainable.  As directed by the April 2011 Board decision the RO wrote to the Veteran requesting authorization to obtain his medical records from the River's State Prison.  The Veteran did not respond to this request.  The Board notes that corresponding to VA's duty to assist the Veteran in obtaining information is a duty on the part of the Veteran to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Increased Rating - LGV

An August 1968 rating decision granted the Veteran service connection and a noncompensable rating for lymphogranuloa venereum.  In April 2005 the Veteran requested an increased rating.  On his May 2006 notice of disagreement (NOD) the Veteran asserted that he is entitled to a compensable rating for LGV because it results in urological symptoms (weak stream, urinary tract infections, and nocturia) and in a rash in his groin area.  In June 2006 the Veteran stated that his lymphogranuloma is not characterized by painful swellings in his groin area.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 C.F.R. § 4.1 (2014).  The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2014). 

Diseases of the genitourinary system result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  When diagnostic codes refer to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  The Veteran's service-connected LGV has been rated as 0 percent disabling by analogy to Diagnostic Code 7529 for benign neoplasms of the genitourinary system.  Under Diagnostic Code 7529, that disability should be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  See 38 C.F.R. § 4.115b. 

On VA examination in June 2005, the Veteran reported that he has bilateral lymph node swelling and pain twice a year.  He described intermittent symptoms of difficulty sitting or standing for long periods.  Lymphatic examination was abnormal showing bilateral 2 x 2 centimeter inguinal lymph nodes.  

VA examination in September 2007 notes that the lymphatic disease was located in the axillary and groin areas.  The Veteran related no occurrence of tumor for the condition.  He also reported no limitation due to the condition.  Review of the lymphatic system revealed no evidence of lymphadenopathy, hepatomegaly, signs of bleeding, splenomegaly, evidence of superior vena cava or jaundice.  There were no signs of anemia.  The examiner diagnosed LGV and stated that there were subjectively enlarged lymph nodes and objectively none.  

A February 2009 VA outpatient record notes that the Veteran had no lymphadenopathy.  

An October 2010 VA outpatient record noted that the Veteran had right groin swelling thought to be due to a right inguinal hernia.  Later in October 2010 the Veteran denied urinary symptoms.  

VA examination in June 2011 revealed that the Veteran had swelling of the right groin which the VA examiner attributed to a right inguinal hernia.  The examiner stated that the Veteran had no inguinal adenopathy.  The examiner stated that the Veteran had some age-related prostatism which was unrelated to LGV.  The Veteran did not have any current voiding symptoms which discounted the presence of an LGV-related urethral stricture.  The examiner did not find any LGV associated voiding interference or renal dysfunction.  

On VA examination in December 2013, the examiner noted that the Veteran was not taking continuous medication for LGV.  The examiner noted that the Veteran had acute LGV during service, that he received proper treatment for LGV during service, and that the Veteran did not have any current complications from the initial acute LGV.  He opined that the Veteran does not have any renal disability related to LGV.  He opined that the Veteran's hematuria was unrelated to LGV.  The examiner opined that the Veteran does not have any voiding dysfunction related to the LGV.  The examiner noted that the Veteran's urgency symptoms were due to prostatae enlargement and such was unrelated to LGV.  

Diagnostic Code 7529, the code for benign neoplasms of the genitourinary system, provides that the disability is to be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  Voiding dysfunction should be rated as a particular condition as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115.  The medical evidence clearly shows that the Veteran does not experience urinary leakage or obstructive voiding.  Although the record does show that the Veteran has experienced some urinary frequency, such has been related to a prostate condition and not to LGV.  The medical evidence indicates that the Veteran does not experience any voiding dysfunction due to LGV.  Consequently, the Veteran is not entitled to a compensable rating for his service-connected LGV based on voiding dysfunction.  

The medical evidence also indicates that the Veteran does not experience any renal dysfunction due to LGV.  Although the Veteran was found to have hematuria in September 2012, a CT scan in March 2013 revealed the Veteran to have a kidney stone.  The December 2013 VA examiner opined that the Veteran's hematuria was unrelated to LGV and that the Veteran had no renal dysfunction due to LGV.  Without any symptoms of renal dysfunction due to LGV, the Veteran is not entitled to a compensable rating for LGV based on renal dysfunction.  

Although swollen lymph nodes were noted on examination in June 2005, no functional impairment was noted.  Furthermore, all later examinations revealed no objective abnormalities of the lymph nodes.  The Veteran is not entitled to a compensable rating under any applicable diagnostic code for the swollen lymph nodes.

Based on the December 2013 medical opinion that the Veteran had no symptoms due to LGV and based on the lack of any medical evidence of any significant symptoms during the appeal period, the Board finds that the criteria for a compensable rating for LGV has not been met at any time during the appeal period.  See Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).
 
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability is made.  In this case, the Schedule is not inadequate, the Veteran has not been shown to have any significant symptoms due to his LGV.  The Schedule does provide for higher ratings for the service-connected LGV if any symptoms such as voiding dysfunction or renal dysfunction are shown.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Moreover, as discussed above, the schedular criteria for a compensable rating have not been shown.  In sum, there is no indication that the schedular criteria are not adequate to evaluate his claim.

The Veteran has not met the criteria for a compensable rating at any time during the appeal period for his LGV.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Accordingly, the preponderance of the evidence is against the Veteran's claim, and a compensable rating for LGV is not warranted. 

III.  Hypertension

The Veteran submitted a claim for service connection for hypertension in May 2004.  He asserted that he had had high blood pressure ever since service.  He also noted that he served in Okinawa during the Vietnam Era.  He thought that he might have been exposed to Agent Orange or some other chemical that caused his hypertension disability.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension and arthritis are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309.  In the this case, there is no presumed service connection because hypertension and arthritis of the knees were not medically diagnosed within one year of discharge.

Additionally, disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The Veteran's service treatment records (STRs) do not reveal any elevated blood pressure readings or diagnoses of hypertension.  

VA treatment records dated from August 1996 onward show diagnoses of hypertension.  A November 1997 VA treatment record noted that the Veteran had a two year history of hypertension.

On VA examination in May 2011, the Veteran reported that he was put on medication for blood pressure about 1986.  The examiner noted that hypertension is not one of the presumptive conditions for Agent Orange.  He also noted that the Veteran did not appear to have any other Agent Orange related conditions that caused or worsened the hypertension.  He opined that there was no compelling evidence that the Veteran's hypertension was related to service.  

On VA examination in December 2013, the VA examiner opined that the Veteran's hypertension was unrelated to the Veteran's service-connected LGV.  The examiner noted that because the Veteran received timely diagnosis and proper treatment for acute LGV in 1968, there is no reason to suspect (and indeed no current evidence of) any chronic complication of the initial acute LGV, including hypertension.  The VA examiner indicated that there were no current complications of LGV and thus indicated that there is no aggravation of hypertension due to LGV.  The VA examiner also opined that the Veteran's hypertension was unrelated to active service.  The examiner noted that the Veteran did not manifest hypertension in service or within a year after service.  He reported that that Veteran's hypertension was first diagnosed 18 years after service.  

As the Veteran did not serve in Vietnam, exposure to Agent Orange may not be presumed under 38 U.S.C.A. § 1116.  Additionally, hypertension is not an Agent Orange presumptive disability.  See 38 C.F.R. § 3.309 (e).

The Board has carefully considered the Veteran's lay assertions that he has had hypertension ever since service and that it is secondary to his service-connected LGV.  The Board acknowledges that a layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  Although the Veteran is competent to report symptoms, hypertension may not be experienced through one of the five senses.  The etiology of hypertension requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  In this instance, no connection, based on causation has been proposed between hypertension and service or the service-connected LGV, except for the Veteran's own statements that are not competent for reasons stated herein.  Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In the instant case there are no Jandreau exceptions regarding the Veteran's contentions concerning hypertension.  The Veteran is not competent to identify hypertension, he is not reporting a contemporaneous diagnosis and has not described symptoms that supported a later diagnosis by a medical professional.  The Board finds that there is no probative evidence in the record suggesting that hypertension is related to service.  As the Veteran's statements regarding the etiology of hypertension are not competent the issue of credibility is not reached.  Even if the Veteran were competent to provide an etiological opinion, and the Board were to find such competent and credible, the Veteran's statements are still outweighed by the more probative VA medical opinions.

As shown above, the greater weight of the evidence, and the most probative evidence, clearly shows that the Veteran did not develop hypertension during service or for many years thereafter, and that hypertension is not otherwise related to service.  Additionally the medical evidence indicates that the Veteran's hypertension is not caused or aggravated by the Veteran's service-connected LGV.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

IV.  Knees

In April 2005, the Veteran asserted that he has had bilateral rheumatoid arthritis of the knees since 1968.  On his May 2006 NOD the Veteran asserted that he has had a bilateral knee problem ever since his survival training in service.  

A February 1967 STR notes that the Veteran complained of pain in both knees while on his knees in a box.  The Veteran reported a long history of being unable to completely flex his knees.  The Veteran stated that two years before he had not been able to participate fully in karate due to this problem.  The pain was localized posteriorly and was not severe.  Examination of the knees was normal except for a 5 degree loss of full flexion bilaterally.  The remainder of the STRs are silent to any knee complaints.  The April 1968 separation examination reveals no disability of the knees.  

VA treatment records show that in August 1996 the Veteran got in a fight and had pain all over his body.  VA x-rays of the right knee at that time revealed no abnormalities.  In November 1997 the Veteran reported a two day history of left knee pain.  

VA treatment records from March 2003 onward show continuing complaints of bilateral knee pain.  A December 2005 VA outpatient record notes that the Veteran reported chronic pain in the knees for approximately 40 years.  A November 2009 VA treatment record notes that the Veteran complained of left knee pain for three days.  He did not know of any specific trauma to the knee.  The knees appeared normal to the examiner.  There was full range of motion, no effusions and no edema.  The diagnosis was arthralgia of the knee.  An October 2010 VA treatment record notes that the Veteran still had chronic knee pain.  

On VA examination in June 2011, the examiner noted that x-rays of the knees were normal.  The Veteran reported problems with his knee in 1967 from training in a mock POW camp where he was placed in a box with his knees folded up under him for a period of time.  He said that he was also required to stand on his toes for a period of time right in front of a wall.  He reported that after those experiences he had trouble straightening his knees and bending his knees.  He stated that since then he had had intermittent pain in both knees.  The impression was patellofemoral syndrome of the knees, by history, with findings of mild hypermobility of the patella on both sides.  The VA examiner opined that it was less likely than not that the Veteran's current knee conditions were caused by his period of active service.  The examiner based his opinion on a review of the claims file with the findings that the Veteran was checked a couple of times for knee complaints but did not show any ongoing significant problems.

The Veteran was afforded another VA examination of the knees in December 2013.  The Veteran reported bilateral knee pain since being locked up in a box during training in 1965.  The Veteran denied ever having traumatic knee effusion, knee surgery, or traumatic knee injury.  He reported that the knee pain had not been constant.  The VA examiner noted that x-rays showed that the Veteran does not have definite degenerative arthritis (DJD) in either knee.  The examiner noted that the examination of the Veteran's knees revealed that they were remarkably "normal" for someone the Veteran's age.  The examiner diagnosed the Veteran as having mild chondromalacia of the patella of the left knee.  The VA examiner opined that the Veteran's current chondromalacia patella of the left knee was not related to the Veteran's four years of military service.  He pointed out that the Veteran did a desk job during service and that he had no traumatic knee injury while in service.  He also noted that the STRs revealed only one visit for knee pain in service.  

The Board recognizes that the Veteran complained of bilateral knee pain on one occasion during service and that the Veteran is competent to report intermittent bilateral knee pain ever since that time.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran has a current disability of either knee that is a result of service, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau (lay persons not competent to diagnose cancer).  Even if the Veteran were competent to provide an etiological opinion, and the Board were to find such competent and credible, the Veteran's statements are still outweighed by the more probative VA medical opinions.

As shown above, the VA examiners considered the Veteran's in-service knee complaints and provided reasons and bases for their opinions that the Veteran's current bilateral knee complaints are not related to the in-service knee complaints or to any other incidence of service.  The most probative evidence, clearly indicates that the Veteran's current knee complaints/disabilities are unrelated to service.  As the preponderance of the evidence is against his claim, service connection for a bilateral knee disability is not warranted.


ORDER

Entitlement to a compensable evaluation for lymphogranuloma venereum is denied. 

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for a bilateral knee disability, claimed as rheumatoid arthritis, is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


